 



Exhibit 10.1
BEVERLY ENTERPRISES, INC.
UNANIMOUS WRITTEN CONSENT
OF
THE BOARD OF DIRECTORS
September 6, 2005
     The undersigned, being all of the members of the Board of Directors (the
“Board”) of Beverly Enterprises, Inc., a Delaware corporation (the “Company”),
and acting pursuant to Section 141(f) of the Delaware General Corporation Law
(the “DGCL”), by unanimous written consent in lieu of a meeting, as evidenced by
the signatures set forth below, hereby adopt the following resolutions and agree
that adoption of such resolutions shall be valid and binding with the same force
and effect as though such resolutions had been adopted at a meeting of the Board
duly noticed, called and held:
1. Special Director Compensation
     WHEREAS, John D. Fowler, Jr., member of the Board, has assumed the de facto
role of a “lead director” in supervising the advisors of the Company and acting
as the primary Board liaison with the Company and its advisors in connection
with the auction and potential sale of the Company, and by taking a prominent
role in evaluating the transactional and structural aspects of the various bids
received for the Company and developing the Company’s tactics and strategy in
responding to them;
     WHEREAS, in recognition of the significant oversight responsibilities and
additional time Mr. Fowler has personally undertaken in connection with the
auction and potential sale of the Company, the Board has considered the grant to
Mr. Fowler of a special compensation payment in the amount of $45,000 (the
“Special Compensation”), representing special payment of $15,000 per month for
the months of June, July and August; and
     WHEREAS, in recognition of his service to the Company, the Board has
determined it to be in the best interests of the Company to grant such Special
Compensation to Mr. Fowler.
     NOW THEREFORE, BE IT RESOLVED, that Mr. Fowler be, and hereby is, granted
the Special Compensation; and it is further
     RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized and directed for and on behalf of the Company to cause the Special
Compensation to be delivered to Mr. Fowler.

 



--------------------------------------------------------------------------------



 



2. General Authority
     RESOLVED, that each officer of the Company be, and each of them hereby is,
authorized and directed for and on behalf of the Company to make or cause to be
made, and to execute and deliver, all such additional documents, agreements,
instruments and certificates, with or without the corporate seal affixed
thereto, attested or unattested, and to take any further actions as such
officers may in his, her or their discretion, at any time or from time to time,
deem necessary or desirable to carry out the purpose and intent of the foregoing
resolutions; and it is further
     RESOLVED, that the signing by any of the officers of the Company of any of
the documents or instruments referred to in or contemplated by the foregoing
resolutions or the taking by them of any actions to carry out the foregoing
shall conclusively establish the officer’s approval of the form of any such
documents or instruments signed by him and of the actions referred to therein or
contemplated thereby and also the officer’s determination that such documents,
instruments and actions are desirable or appropriate; and it is further
     RESOLVED, that this Unanimous Written Consent of the Board of Directors may
be executed in any number of counterparts, and any such counterpart shall be
deemed to be an original instrument but all such counterparts together shall
constitute one Written Consent.
(Remainder of Page Intentionally Left Blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this unanimous Written
Consent of the Board of Directors as of the date first set forth above.

         
/s/ William R. Floyd
  /s/ Ivan R. Sabel    
 
       
William R. Floyd, Chairman
  Ivan R. Sabel    
 
       
/s/ Melanie Creagan Dreher
  /s/ Donald L. Seeley    
 
       
Melanie Creagan Dreher
  Donald L. Seeley    
 
       
/s/ John P. Howe III
  /s/ Marilyn R. Seymann    
 
       
John P. Howe III
  Marilyn R. Seymann    
 
       
/s/ James W. McLane
       
 
       
James W. McLane
       

     IN WITNESS WHEREOF, the undersigned has recused from voting on the above
matter, but consents to the adoption of this Unanimous Written Consent of the
Board of Directors as of the date first set forth above.

         
/s/ John D. Fowler, Jr.
   
 
     
John D. Fowler, Jr.
       

 